DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,143,143. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims of the application. Accordingly, the application claims are not patentably distinct from the issued patent claims. Here, the more specific issued patent claims encompass the broader application claim. If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Regarding Independent Claim 1, U.S. Patent No. 11,143,143 Claim 1 claims a method for controlling the trajectory of a flight vehicle comprising (Column 49, Lines 57-58):
(a) igniting solid propellant in a first hot gas generator and a second hot gas generator on the flight vehicle and generating hot gas (Column 49, Lines 59-62), the solid propellant in the first hot gas generator and the second hot gas generator burning at the same time (Column 49, Lines 62-64);
(b) discharging the hot gas through at least one divert thruster on the flight vehicle (Column 49, Lines 66-67);
(c) extinguishing the solid propellant by rapidly depressurizing the first hot gas generator and the second hot gas generator (Column 50, Lines 1-3); and
repeating (a) and (c) at least once (Column 50, Lines 11);
wherein (b) and (c) can be performed in any order (Column 50, Lines 12).

Regarding Claim 2, U.S. Patent No. 11,143,143 Claim 2 claims the same limitations using substantially the same language.

Regarding Claim 3, U.S. Patent No. 11,143,143 Claim 3 claims the same limitations using substantially the same language.

Regarding Claim 4, U.S. Patent No. 11,143,143 Claim 1 claims igniting solid propellant in a hot gas accumulator on the flight vehicle and igniting the solid propellant in the first hot gas generator and/or the second hot gas generator with hot gas from the hot gas accumulator (Column 5, Lines 4-9).

Regarding Claim 5, U.S. Patent No. 11,143,143 Claim 4 claims the same limitations using substantially the same language.

Regarding Claim 6, U.S. Patent No. 11,143,143 Claim 5 claims the same limitations using substantially the same language.

Regarding Claim 7, U.S. Patent No. 11,143,143 Claim 6 claims the same limitations using substantially the same language.

Regarding Claim 8, U.S. Patent No. 11,143,143 Claim 7 claims the same limitations using substantially the same language.

Regarding Claim 9, U.S. Patent No. 11,143,143 Claim 8 claims the same limitations using substantially the same language.

Regarding Claim 10, U.S. Patent No. 11,143,143 Claim 9 claims the same limitations using substantially the same language.

Regarding Claim 11, U.S. Patent No. 11,143,143 Claim 10 claims a divert system for a flight vehicle (Column 50, Line 38)  comprising:
a first hot gas generator including solid propellant positioned in the first hot gas generator (Column 50, Lines 39-40);
a second hot gas generator including solid propellant positioned in the second hot gas generator (Column 50, Lines 41-42);
divert thrusters pneumatically linked to at least one of the first hot gas generator and the second hot gas generator (Column 50, Lines 43-45);
an extinguishment valve pneumatically linked to the first hot gas generator and the second hot gas generator, the extinguishment valve movable between a closed position where the first hot gas generator is not vented and an open position where the first hot gas generator is vented (Column 50, Lines 46-50);
wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position (Column 50, Lines 51-54);
wherein the first hot gas generator and the second hot gas generator are spaced apart along a lengthwise axis of the divert system and positioned opposite each other along a lengthwise axis of the divert system (Column 50, Lines 55-58);
wherein the first hot gas generator and the second hot gas generator are pneumatically linked to each other (Column 50, Lines 59-60).

Regarding Claim 12, U.S. Patent No. 11,143,143 Claim 11 claims the same limitations using substantially the same language.

Regarding Claim 13, U.S. Patent No. 11,143,143 Claim 12 claims the same limitations using substantially the same language.

Regarding Claim 14, U.S. Patent No. 11,143,143 Claim 11 claims a hot gas accumulator pneumatically linked to the first hot gas generator and/or the second hot gas generator (Column 50, Lines 61-62).

Regarding Claim 16, U.S. Patent No. 11,143,143 Claim 13 claims the same limitations using substantially the same language.

Regarding Claim 17, U.S. Patent No. 11,143,143 Claim 14 claims a divert system for a flight vehicle (Column 51, Line 8) comprising:
a first hot gas generator including solid propellant positioned in the first gas generator  (Column 51, Lines 9-10);
a second hot gas generator including solid propellant positioned in the second gas generator (Column 51, Lines 11-12);
divert thrusters on the flight vehicle pneumatically linked to at least one of the first hot gas generator or the second hot gas generator (Column 51, Lines 13-14); and
wherein the first hot gas generator and the second hot gas generator are spaced apart along a lengthwise axis of the divert system  and positioned opposite each other along the lengthwise axis (Column 51, Lines 15-18); and
wherein the first hot gas generator and the second hot gas generator are pneumatically linked to each other (Column 51, Lines 19-20);
the first hot gas generator and the second hot gas generator are pneumatically separate from any propulsion rocket motors on the flight vehicle (Column 51, Lines 21-23); and
the divert thrusters are positioned between the first hot gas generator and the second hot gas generator (Column 52, Lines 1-3).

Regarding Claim 18, U.S. Patent No. 11,143,143 Claim 15 claims the same limitations using substantially the same language.

Regarding Claim 19, U.S. Patent No. 11,143,143 Claim 14 claims a hot gas accumulator pneumatically linked to the first hot gas generator and/or the second hot gas generator (Column 52, Lines 4-5).

Regarding Claim 20, U.S. Patent No. 11,143,143 Claim 16 claims the same limitations using substantially the same language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 -16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 11, the limitations “an extinguishment valve pneumatically linked to the first hot gas generator and the second hot gas generator, the extinguishment valve being movable between a closed position where the hot gas generator is not vented and an open position where the hot gas generator is vented; wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position” render the claim indefinite.  It is unclear whether the limitation means each gas generator includes an extinguishment valve or if there is only one extinguishment valve.  Further if there is only one valve it is unclear whether the limitation requires the venting of both gas generators or only one gas generator as the limitations do not clearly state which hot gas generator is vented and extinguished when the valve is open.  For examination purposes the limitation will be interpreted as either an extinguishment valve is provided to each of the gas generators and vents the respect gas generator or one extinguishment valve that is able to vent at least one of the gas generators.

Claims 12-16 depend from Claim 11 and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 6-8, 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonald (U.S. Patent No. 4,840,024), hereinafter McDonald '024.

Regarding Independent Claim 1, McDonald ‘024 discloses a method for controlling the trajectory of a flight vehicle comprising (Abstract – Figure 1):
(a) igniting solid propellant in a first hot gas generator (Column 5, Lines 56-68 – the gas generator, 50, contains solid propellant, 52, that is ignited to produce gas) and a second hot gas generator (Column 4, Lines 20-24 – the second gas generator, 16, contains solid propellant that is ignited) on the flight vehicle (Column 10, Lines 16-26 – the system of Figure 1 is on a missile interceptor/flight vehicle) and generating hot gas (Column 4, Lines 20-50 and Column 5, Lines 56-68 – the gas generators produce gases once ignited), the solid propellant in the first hot gas generator and the second hot gas generator burning at the same time (Column 6, Lines 1-18 – the hot gases from the first hot gas generator ignites the second hot gas generator, therefore they burn at the same time);
(b) discharging the hot gas through at least one divert thruster, 64, on the flight vehicle (Column 6, Lines 1-18 and 33-37 – the hot gas generated is exhausted from the thrusters);
(c) extinguishing the solid propellant by rapidly depressurizing the first hot gas generator and the second hot gas generator (Column 6, Lines 19-32 – the solid propellant are extinguished by opening valves to rapidly depressurize the gas generators); and
repeating (a) and (c) at least once (Column 4, Lines 34-50 and Column 5, Lines 56-68 – the second gas generator is ignited by the first gas generator and is repeatedly ignited therefore the gas generators are ignited and extinguished more than once);
wherein (b) and (c) can be performed in any order (Column 6, Lines 1-32 – the hot gases can be provided to the divert thrusters or vented out a valve, 58, for extinguishment of gas generators or provided to the hot gas generator, 16, as desired; therefore steps (b) and (c) can be performed as desired).

Regarding Claim 2, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald ‘024 further discloses repeating (a) and (c) at least twice (Column 4, Lines 34-50 and Column 5, Lines 56-68 – the second gas generator is ignited by the first gas generator and is repeatedly ignited therefore the gas generators are ignited and extinguished multiple times).

Regarding Claim 6, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald ‘024 further discloses igniting the solid propellant in the first hot gas generator with an igniter (Column 5, Lines 56-68 – the first hot gas generator, 50, is ignited with an igniter, 54).

Regarding Claim 7, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald ‘024 further discloses wherein rapidly depressurizing the first hot gas generator and the second hot gas generator comprises opening an extinguishment valve (Column 6, Lines 19-32 – the gas generators are extinguished by opening an extinguishment valve, 58).

Regarding Claim 8, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald ‘024 further discloses the first hot gas generator and the second hot gas generator are part of a divert system (Column 3, Lines 43-59 and Column 9, Lines 37-46– the thrusters are part of an attitude control system that changes attitude and thus direction of the vehicle; therefore the system diverts the direction of travel of the vehicle and is a divert system) and the first hot gas generator and the second hot gas generator are spaced apart (the first and second gas generators are in separate housings and therefore are spaced apart) and positioned opposite each other along a lengthwise axis of the divert system (the gas generator are on opposite sides along an axis that passes through the control valve, 58; further it is noted that the term “lengthwise axis” is not structurally limited and therefore is interpreted as any axis that extends along a length of the divert system).

Regarding Claim 10, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald further discloses the flight vehicle is a kill vehicle of a missile defense interceptor missile (Column 10, Lines 16-26 – the vehicle is an antiballistic missile interceptors and therefore is a kill vehicle of a missile defense interceptor missile).

Regarding Independent Claim 11, McDonald ‘024 discloses a divert system for a flight vehicle (Figure 1) comprising:
a first hot gas generator, 50, including solid propellant, 52, positioned in the first hot gas generator (the first hot gas generator contains the solid propellant);
a second hot gas generator, 16, including solid propellant, 42, positioned in the second hot gas generator (the second hot gas generator contains the solid propellant);
divert thrusters, 64, pneumatically linked to the first hot gas generator (Column 6, Lines 33-37 – the gases from the first hot gas generator are exhausted through the divert thrusters, therefore they are pneumatically linked);
an extinguishment valve, 58, pneumatically linked to the first hot gas generator and the second hot gas generator (Column 6, Lines 19-32 – the valve, 58, is used to rapidly depressurize the gas generators and therefore is pneumatically connected to the gas generators), the extinguishment valve movable between a closed position where the first hot gas generator is not vented and an open position where the first hot gas generator is vented (Column 6, Lines 19-32 – the valve, 58, is opened to vent the gas generator, 50, and does not vent the gas generator when closed);
wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position (Column 6, Lines 19-32 – the valve, 58, is opened to vent the gas generator, 50, and extinguish the propellant through depressurization);
wherein the first hot gas generator and the second hot gas generator are spaced apart along a lengthwise axis of the divert system (the first and second gas generators are in separate housings and therefore are spaced apart on opposite sides along an axis that passes through the control valve, 58; further it is noted that the term “lengthwise axis” is not structurally limited and therefore is interpreted as any axis that extends along a length of the divert system) and positioned opposite each other along a lengthwise axis of the divert system (the first and second gas generators are on opposite sides along the axis that passes through the control valve, 58);
wherein the first hot gas generator and the second hot gas generator are pneumatically linked to each other (Column 6, Lines 1-18 – the gases from the first gas generator, 50, flows into the second gas generator, 16; thus they are pneumatically linked).

Regarding Claim 13, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald ‘024 further discloses the divert thrusters are positioned between the first hot gas generator and the second hot gas generator (the divert thrusters, 64, are shown to between the first and second hot gas generators from left to right).

Regarding Claim 15, McDonald ‘024 discloses the invention as claimed and discussed above. McDonald further discloses the flight vehicle is a kill vehicle of a missile defense interceptor missile (Column 10, Lines 16-26 – the vehicle is an antiballistic missile interceptors and therefore is a kill vehicle of a missile defense interceptor missile).

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denoel (U.S. Patent No. 5.765,367), hereinafter Denoel.

Regarding Independent Claim 17, Denoel discloses a divert system for a flight vehicle (Figure 1) comprising:
a first hot gas generator (Figure 1 – Column 1, Lines 60-61 and Column 2, Lines 23-30  – the first gas generator is the left most gas generator, 10) including solid propellant, 14, positioned in the first gas generator (Column 2, Lines 23-30  – the solid propellant is in the gas generator);
a second hot gas generator (Column 1, Lines 60-61 and Column 2, Lines 23-30  – the second gas generator is the right most gas generator, 10) including solid propellant, 14, positioned in the second gas generator (Column 2, Lines 23-30  – the solid propellant is in the gas generator);
divert thrusters, 32, on the flight vehicle (Column 2, Lines 23-40 – the divert thrusters are on the vehicle to change the attitude/direction of the vehicle) pneumatically linked to at least one of the first hot gas generator or the second hot gas generator (Column 2, Lines 33-40 – the thrusters, 32, are all linked to the gas generators such that any of the thrusters may use the gas from any of the gas generators); and
wherein the first hot gas generator and the second hot gas generator are spaced apart along a lengthwise axis of the divert system (Column 2, Lines 18-22 – the first and second hot gas generators are spaced apart from each other along a lengthwise axis as they are distributed around the periphery of the vehicle – See illustration below for clarification) and positioned opposite each other along the lengthwise axis (Column 2, Lines 18-22 – the gas generators are distributed uniformly around the periphery of the vehicle and connected to each other as shown and thus the first hot gas generator and second hot gas generators would be opposite each other along an axis between the two at the center of divert system; further it is noted that the term “lengthwise axis” is not structurally limited and therefore is interpreted as any axis that extends along a length of the divert system); and
wherein the first hot gas generator and the second hot gas generator are pneumatically linked to each other (Column 2, Lines 23-40 – the gas generators are pneumatically linked by the conduits, 30, and the gases are able to flow between the two when both are ignited);
the first hot gas generator and the second hot gas generator are pneumatically separate from any propulsion rocket motors on the flight vehicle (the hot gas generators shown are only connected to the thrusters, 32, which are part of the divert system and not to any other propulsion rocket motors of the vehicle); and
the divert thrusters are positioned between the first hot gas generator and the second hot gas generator (the divert thrusters, 32, are positioned such that they are pneumatically between the gas generators as the gases from the first hot gas generator will pass by the divert thrusters before reaching the second gas generator).

    PNG
    media_image1.png
    467
    590
    media_image1.png
    Greyscale








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Denoel in view of McDonald (U.S. Patent No. 3,724,217), hereinafter McDonald ‘217.

Regarding Independent Claim 1, Denoel discloses a method for controlling the trajectory of a flight vehicle (Title and abstract – the system and method is used to control the direction/trajectory of a space vehicle) comprising:
(a) igniting solid propellant, 14, in a first hot gas generator (Figure 1 – Column 1, Lines 60-61 and Column 2, Lines 23-30  – the first gas generator is the left most gas generator, 10, which contains solid propellant that is ignited) and a second hot gas generator (Column 1, Lines 60-61 and Column 2, Lines 23-30  – the second gas generator is the right most gas generator, 10, which contains solid propellant that is ignited) on the flight vehicle (Column 2, Lines 18-22 – the gas generators are on the vehicle) and generating hot gas (Column 2, Lines 23-31 – the hot gas generators produce combustion/hot gases, the solid propellant in the first hot gas generator and the second hot gas generator burning at the same time (Column 1, Lines 27-33 – the hot gas generators are ignitable in pairs and therefore their respective solid propellants burn at the same time);
(b) discharging the hot gas through at least one divert thruster on the flight vehicle (Column 1, Lines 15-22 and Column 2, Lines 23-31 – the hot gas from the gas generators is discharged through nozzle/thrusters that change the attitude/traveling direction of the vehicle, thereby diverting it, thus the thrusters are diverter thrusters);
Denoel does not disclose (c) extinguishing the solid propellant by rapidly depressurizing the first hot gas generator and the second hot gas generator; and
repeating (a) and (c) at least once;
wherein (b) and (c) can be performed in any order.
However, McDonald ‘217 teaches a method for controlling the trajectory of a flight vehicle (Figure) comprising: 
(a) igniting solid propellant (Column 2, Lines 13-23 – the solid propellant, 3, in the gas generator, 2, is ignited to have combustion) in a first hot gas generator, 2, and a second hot gas generator, 11, on the flight vehicle (Column 1, Lines 4-7 – the upper stage of the rocket is the flight vehicle) and generating hot gas (Column 2, Lines 13-23 and 26-30 – the gas generator generates gases by combustion and therefore would generate hot gas), the solid propellant in the first hot gas generator and the second hot gas generator burning at the same time (Column 2, Lines 30-40 and Column 3, Lines 16-19 – the first gas generator, 2, and the second gas generator, 11, have solid propellant that is burned at the same time with combustion gases that are communicable through the valve, 14); 
(b) discharging the hot gas through at least one attitude/direction control device on the flight vehicle (Figure – Column 2, Lines 26-30  – the hot gases generated by the gas generator, 2, are provided to be discharged to by attitude/direction control devices on the flight vehicle);
(c) extinguishing the solid propellant by rapidly depressurizing the first hot gas generator and the second hot gas generator (Column 2, Lines 13-16 and 49-53 – the propellant may be extinguished by sudden/rapid release of pressure/depressurization of the gas generators); and 
repeating (a) and (c) at least once (Column 2, Lines 13-23 and Line 67- Column 3, Line 2 – the gas generator may be extinguished and reignited repeatedly); 
wherein (b) and (c) can be performed in any order (Figure – Column 2, Lines 16-20 and Lines 56-61 – the valves control the flow of the gases and extinguishment of the gas generator, and may function independently therefore the discharge of the hot gases and the extinguishment of the gas generator may occur in any order – Further it is pointed out that the limitations do not state how exact the steps need to be performed, therefore the system may ignite the gas generator and expel the gases through pipe, 12, and not to the attitude/direction control devices before extinguishment, and then reignited and then discharged to the attitude/direction control devices; thus satisfying extinguishment before supply to the attitude/direction control devices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Denoel by incorporating a valve that allows for depressurization/extinguishment of the gas generators and replacing the shutters of Denoel with a control valve thereby allowing the method to include the steps of (c) extinguishing the solid propellant by rapidly depressurizing the first hot gas generator and the second hot gas generator; and repeating (a) and (c) at least once; wherein (b) and (c) can be performed in any order, as taught by McDonald ‘217, in order to provide a versatile and simple system that functions without waste of propellant (McDonald ‘217 – Column 1, Lines 58-65).

Regarding Claim 2, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel in view of McDonald ‘217, as discussed so far, do not disclose repeating (a) and (C) at least twice.
McDonald ‘217 further teaches repeating (a) and (c) at least twice (Column 2, Lines 13-23 and Line 67- Column 3, Line 2 – the gas generator may be extinguished and reignited repeatedly, and therefore at least twice).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Denoel in view of McDonald ‘217 to repeat (a) and (c) at least twice, as taught by McDonald ‘217, for the same reasons as discussed above for Claim 1.

Regarding Claim 6, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel further discloses igniting the solid propellant in the first hot gas generator and/or the second hot gas generator with an igniter (Column 1, Lines 23-27 – the hot gas generators are ignited independently and therefore each contain an igniter to perform the operation of igniting).

Regarding Claim 7, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. McDonald ‘217 further discloses wherein rapidly depressurizing the first hot gas generator and second hot gas generator comprises opening an extinguishment valve (6 and 23 – Column 2, Lines 13-20 – the opening of the valve, 6, allows sudden/rapid release of pressure through the port, 7, to extinguish the propellant; Column 2, Lines 49-53 – the opening of the valve, 23, allows sudden/rapid release of pressure to extinguish the propellant). Thus the combination of Denoel in view of McDonald ‘217 would result in the step of rapidly depressurizing the first hot gas generator and second hot gas generator comprises opening an extinguishment valve and thus the limitations of Claim 7.

Regarding Claim 8, Denoel in view of McDonald ‘217 discloses the invention as claimed and discussed above. Denoel further discloses the first hot gas generator and the second hot gas generator are part of a divert system (Column 1, Lines 4-9 and 15-22 – the system shown is a control system that uses thruster/nozzles to impart a change in attitude/direction of the vehicle and thus divert the vehicle; therefore the system shown is part of the divert system) and the first hot gas generator and the second hot gas generator are spaced apart (Column 2, Lines 18-22 – the first and second hot gas generators are spaced apart from each other as they are distributed around the periphery of the vehicle) and positioned opposite each other along a lengthwise axis of the divert system (Column 2, Lines 18-22 – the gas generators are distributed uniformly around the periphery of the vehicle and connected to each other as shown and thus the first hot gas generator and second hot gas generators would be opposite each other along an axis between the two at the center of divert system – See illustration below for clarification; further it is noted that the term “lengthwise axis” is not structurally limited and therefore is interpreted as any axis that extends along a length of the divert system).

    PNG
    media_image1.png
    467
    590
    media_image1.png
    Greyscale


Regarding Claim 9, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel further discloses providing on-demand, multi-pulse divert thrust (Column 1, Lines 15-22 and 60-61 and Column 2, Lines 23-30 – the control system provides thrust when the gas generators are ignited to produce gas that is exhausted in a controlled fashion through specific nozzles/thrusters, where the gas generators are ignited in an independent fashion; thus the thrust provided is provided in multiple pulses and on-demand/when controlled to do so).
Denoel in view of McDonald ‘217, as discussed so far, do not disclose providing thrust for at least 1000 seconds operation time.
However, Denoel teaches that the operation time of the gas generators/control system directly effects the flexibility of the control system (Column 1, Lines 24-27).
Therefore the operation time of the system is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is an increase in the operational flexibility of the system.  
Therefore since the general conditions of the claim, i.e. that the divert system provides an operation time, were disclosed in the prior art by Denoel in view of McDonald ‘217, it is not inventive to discover the optimum amount of operation time by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Denoel in view of McDonald ‘217 to have an operation time of at least 1000 second in order to provide an increase in the operational flexibility of the control system.

Regarding Claim 11, Denoel discloses a divert system for a flight vehicle (Figure 1) comprising:
a first hot gas generator (Figure 1 – Column 1, Lines 60-61 and Column 2, Lines 23-30  – the first gas generator is the left most gas generator, 10) including solid propellant, 14, positioned in the first gas generator (Column 2, Lines 23-30  – the solid propellant is in the gas generator);
a second hot gas generator (Column 1, Lines 60-61 and Column 2, Lines 23-30  – the second gas generator is the right most gas generator, 10) including solid propellant, 14, positioned in the second gas generator (Column 2, Lines 23-30  – the solid propellant is in the gas generator);
divert thrusters, 32, pneumatically linked to at least one of the first hot gas generator or the second hot gas generator (Column 2, Lines 33-40 – the thrusters, 32, are all linked to the gas generators such that any of the thrusters may use the gas from any of the gas generators); and
wherein the first hot gas generator and the second hot gas generator are spaced apart along a lengthwise axis of the divert system (Column 2, Lines 18-22 – the first and second hot gas generators are spaced apart from each other along a lengthwise axis as they are distributed around the periphery of the vehicle – See illustration below for clarification) and positioned opposite each other along the lengthwise axis (Column 2, Lines 18-22 – the gas generators are distributed uniformly around the periphery of the vehicle and connected to each other as shown and thus the first hot gas generator and second hot gas generators would be opposite each other along an axis between the two at the center of divert system; further it is noted that the term “lengthwise axis” is not structurally limited and therefore is interpreted as any axis that extends along a length of the divert system); and
wherein the first hot gas generator and the second hot gas generator are pneumatically linked to each other (Column 2, Lines 23-40 – the gas generators are pneumatically linked by the conduits, 30, and the gases are able to flow between the two when both are ignited).



    PNG
    media_image1.png
    467
    590
    media_image1.png
    Greyscale

Denoel does not disclose an extinguishment valve pneumatically linked to the first hot gas generator and the second hot gas generator, the extinguishment valve being movable between a closed position where the hot gas generator is not vented and an open position where the hot gas generator is vented;
wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position.
However, McDonald ‘217 teaches a divert system for a flight vehicle (Figure) with a hot gas generator, 2, with an extinguishment valve, 6, pneumatically linked to the hot gas generator (Column 2, Lines 13-22 – the valve, 6, releases the pressure in the hot gas generator and therefore is pneumatically linked to the hot gas generator), the extinguishment valve being movable between a closed position where the hot gas generator is not vented and an open position where the hot gas generator is vented (Column 2, Lines 13-23 – the valve is movable between an open and closed positioned where the gas generator is vented when opened and not vented when closed);
wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position (Column 2, Lines 13-23 – the valve allows for the rapid/sudden decrease of pressure to extinguish the solid propellant in the gas generator when opened).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Denoel by adding an extinguishment valve to each of the first and second hot gas generators such that there is an extinguishment valve pneumatically linked to the first hot gas generator and the second hot gas generator with the extinguishment valve being movable between a closed position where the hot gas generator is not vented and an open position where the hot gas generator is vented; wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position, as taught by McDonald ‘217, in order to provide a versatile and simple system that functions without waste of propellant (McDonald ‘217 – Column 1, Lines 58-65).

Regarding Claim 12, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel further discloses the first hot gas generator and the second hot gas generator are pneumatically separate from any propulsion rocket motors on the flight vehicle (the hot gas generators shown are only connected to the thrusters, 32, which are part of the divert system and not to any other propulsion rocket motors of the vehicle).

Regarding Claim 13, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel further discloses the divert thrusters are positioned between the first hot gas generator and the second hot gas generator (the divert thrusters, 32, are positioned such that they are pneumatically between the gas generators as the gases from the first hot gas generator will pass by the divert thrusters before reaching the second gas generator).

Regarding Claim 18, Denoel discloses the invention as claimed and discussed above. Denoel does not disclose an extinguishment valve pneumatically linked to the first hot gas generator and/or the second hot gas generator, the extinguishment valve being movable between a closed position where the first hot gas generator and/or the second hot gas generator is not vented and an open position where the first hot gas generator and/or the second hot gas generator is vented;
wherein the extinguishment valve is configured to rapidly depressurize the first hot gas generator and/or the second hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position.
However, McDonald ‘217 teaches a divert system for a flight vehicle (Figure) with a hot gas generator, 2, with an extinguishment valve, 6, pneumatically linked to the hot gas generator (Column 2, Lines 13-22 – the valve, 6, releases the pressure in the hot gas generator and therefore is pneumatically linked to the hot gas generator), the extinguishment valve being movable between a closed position where the hot gas generator is not vented and an open position where the hot gas generator is vented (Column 2, Lines 13-23 – the valve is movable between an open and closed positioned where the gas generator is vented when opened and not vented when closed);
wherein the extinguishment valve is configured to rapidly depressurize the hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position (Column 2, Lines 13-23 – the valve allows for the rapid/sudden decrease of pressure to extinguish the solid propellant in the gas generator when opened).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Denoel by adding an extinguishment valve to each of the first and second hot gas generators such that there is an extinguishment valve pneumatically linked to the first hot gas generator and the second hot gas generator with the extinguishment valve being movable between a closed position where the first hot gas generator and/or the second hot gas generator is not vented and an open position where the first hot gas generator and/or the second hot gas generator is vented;
wherein the extinguishment valve is configured to rapidly depressurize the first hot gas generator and/or the second hot gas generator and extinguish the solid propellant when the extinguishment valve is moved from the closed position to the open position, as taught by McDonald ‘217, in order to provide a versatile and simple system that functions without waste of propellant (McDonald ‘217 – Column 1, Lines 58-65).

Claim(s) 14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denoel in view of McDonald ‘217 as applied to claims 11 and 17 above, and further in view of Pelham (U.S. Patent No. 3,701,256), hereinafter Pelham.

Regarding Claims 14 and 19, Denoel in view of McDonald ‘217 disclose the invention as claimed and discussed above. Denoel in view of McDonald ‘217 do not disclose a hot gas accumulator pneumatically linked to the first hot gas generator and/or second hot gas generator.
However, Pelham teaches a divert system (Figure 1 - Column 1, Lines 21-39) with a pressure vessel/accumulator, 4, that acts a gas generator (Column 2, Lines 18-38 – the accumulator contains solid propellant that is ignited to generate hot gases) that is pneumatically linked to a divert system (Column 1, Lines 21-39 – the hot gases are provided to control the direction of the vehicle/divert the vehicle).
Further, Denoel discloses a third gas generator pneumatically connected to the first and second hot gas generators (Column 2, Lines 23-40 – the gas generators are pneumatically linked by the conduits, 30, and the gases are able to flow between the gas generators when they are ignited).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Denoel in view of McDonald ‘217 by replacing the third gas generator with a hot gas accumulator, as taught by Pelham, resulting in a hot gas accumulator pneumatically linked to the first hot gas generator and/or second hot gas generator in order to gases that are available instantly at a known pressure (Pelham - Column 1, Lines 29-32).

Regarding Claims 16 and 20, Denoel in view of McDonald ‘217 and Pelham disclose the invention as claimed and discussed above. Denoel further discloses an attitude control hot gas generator as a part of the divert system (Column 1, Lines 15-22 and Column 2, Lines 18-40 – the fourth gas generator is an attitude gas generator as it provides gases usable to change the attitude of the vehicle).
Thus the combination of Denoel in view of McDonald ‘217 and Pelham, as discussed above, would result in the attitude control hot gas generator being pneumatically linked to the hot gas accumulator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741